In an abuse and neglect proceeding pursuant to Family Court Act article 10, the Nassau County Department of Social Services appeals from an order of the Family Court, Nassau County (Eisman, J.), dated October 6, 1999, which, inter alia, granted the father unsupervised visitation with his children, Alexander and Jacqueline.
Ordered that the order is reversed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Family Court, Nassau County, for further proceedings in accordance herewith.
In October 1998, the Family Court granted the father supervised visitation with the subject children. The Nassau County Department of Social Service appealed from that order. While that appeal was pending, the Family Court issued the instant order authorizing unsupervised visitation. As we have determined with respect to the earlier order (see, Matter of C. Children, 273 AD2d 306 [decided herewith]), the instant order of unsupervised visitation, must also be reversed. It cannot be determined from the record whether there is good cause for granting visitation to the father, and, if so, whether it should be supervised or unsupervised.
Accordingly, the matter is remitted to the Family Court, Nassau County, for a hearing on the issue of what type of visitation, if any, is warranted. Mangano, P. J., Thompson, Krausman and Feuerstein, JJ., concur.